Name: Commission Regulation (EC) NoÃ 539/2009 of 18Ã June 2009 amending Regulation (EC) NoÃ 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and Regulation (EC) NoÃ 748/2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 02062991
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade;  means of agricultural production;  tariff policy
 Date Published: nan

 23.6.2009 EN Official Journal of the European Union L 160/3 COMMISSION REGULATION (EC) No 539/2009 of 18 June 2009 amending Regulation (EC) No 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and Regulation (EC) No 748/2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas: (1) The second subparagraph of Article 1(1) of Commission Regulation (EC) No 748/2008 of 30 July 2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (2) and the first subparagraph of Article 1(1) of Commission Regulation (EC) No 810/2008 of 11 August 2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (3) allocate the order numbers for those quotas. (2) Article 1(3) of Regulation (EC) No 748/2008 allocates the quota referred to in Article 1(1) of that Regulation to certain quantities of meat originating in and coming from Argentina on the one hand and meat originating in and coming from other third countries on the other hand. (3) Article 2 of Regulation (EC) No 810/2008 allocates the quota referred to in point (a) of the first subparagraph of Article 1(1) of that Regulation to several sub-quantities covered by several CN codes and meeting precise definitions. These sub-quantities are all covered by the same order number. (4) In order to ensure a proper administration of these quotas, specific order numbers should be allocated to the different subdivisions of the tariff quota for frozen thin skirt of bovine animals under Regulation (EC) No 748/2008 and of the tariff quotas for fresh, chilled and frozen beef under Regulation (EC) No 810/2008. (5) Regulations (EC) No 748/2008 and (EC) No 810/2008 should be amended accordingly. (6) The tariff quotas under Regulations (EC) No 748/2008 and (EC) No 810/2008 are opened every year for the period from 1 July of one year to 30 June of the year after. For the sake of avoiding confusion and possible trade disturbances during an import tariff quota period, this Regulation should only apply as of the start of the next import tariff quota period on 1 July 2009. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 748/2008 is amended as follows: 1. in Article 1(1), the second subparagraph is deleted; 2. Article 1(3) is amended as follows: (a) in point (a) the following subparagraph is added: This quota carries order number 09.4460. (b) in point (b) the following subparagraph is added: This quota carries order number 09.4020.; 3. Annexes IV, V and VI are replaced by the text in Annex I to this Regulation. Article 2 Regulation (EC) No 810/2008 is amended as follows: 1. in point (a) of the first subparagraph of Article 1(1), the second sentence is deleted; 2. Article 2 is amended as follows: (a) in point (a) the following subparagraph is added: This quota carries order number 09.4450. (b) in point (b) the following subparagraph is added: This quota carries order number 09.4451. (c) in point (c) the following subparagraph is added: This quota carries order number 09.4452. (d) in point (d) the following subparagraph is added: This quota carries order number 09.4453. (e) in point (e) the following subparagraph is added: This quota carries order number 09.4454. (f) in point (f) the following subparagraph is added: This quota carries order number 09.4002. (g) in point (g) the following subparagraph is added: This quota carries order number 09.4455.; 3. in Article 11(1), point (a) is replaced by the following: (a) no later than the 10th day of each month, for the import tariff quotas with the order numbers 09.4450, 09.4451, 09.4452, 09.4453, 09.4454, 09.4002 and 09.4455, the quantities of products, including nil returns, for which import licences were issued in the previous month;; 4. Annexes IV, V and VI are replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 202, 31.7.2008, p. 28. (3) OJ L 219, 14.8.2008, p. 3. ANNEX I ANNEX IV Notification of import licences (issued)  Regulation (EC) No 748/2008 Member State: ¦ Application of Article 9 of Regulation (EC) No 748/2008 Quantities of products for which import licences were issued From: ¦ to: ¦ Order No Product category or categories (1) Quantity (kilograms product weight) 09.4460 ANNEX V Notification of import licences (unused quantities)  Regulation (EC) No 748/2008 Member State: ¦ Application of Article 9 of Regulation (EC) No 748/2008 Quantities of products for which import licences were unused From: ¦ to: ¦ Order No Product category or categories (2) Unused quantity (kilograms product weight) 09.4460 ANNEX VI Notification of quantities of products put into free circulation  Regulation (EC) No 748/2008 Member State: ¦ Application of Article 9 of Regulation (EC) No 748/2008 Quantities of products put into free circulation: From: ¦ to: ¦ (import tariff quota period). Order No Product category or categories (3) Quantity put into free circulation (kilograms product weight) 09.4460 (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. (2) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. (3) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. ANNEX II ANNEX IV Notification of import licences (issued)  Regulation (EC) No 810/2008 Member State: ¦ Application of Article 11 of Regulation (EC) No 810/2008 Quantities of products for which import licences were issued From: ¦ To: ¦ Order No Product category or categories (1) Quantity (kilograms product weight) Country of origin 09.4001 Australia 09.4450 Argentina 09.4451 Australia 09.4452 Uruguay 09.4453 Brazil 09.4454 New Zealand 09.4455 Paraguay ANNEX V Notification of import licences (unused quantities)  Regulation (EC) No 810/2008 Member State: ¦ Application of Article 11 of Regulation (EC) No 810/2008 Quantities of products for which import licences were unused From: ¦ To: ¦ Order No Product category or categories (2) Unused quantity (kilograms product weight) Country of origin 09.4001 Australia 09.4450 Argentina 09.4451 Australia 09.4452 Uruguay 09.4453 Brazil 09.4454 New Zealand 09.4455 Paraguay ANNEX VI Notification of quantities of products put into free circulation  Regulation (EC) No 810/2008 Member State: ¦ Application of Article 11 of Regulation (EC) No 810/2008 Quantities of products put into free circulation From: ¦To: ¦ (import tariff quota period) Order No Product category or categories (3) Quantity put into free circulation (kilograms product weight) Country of origin 09.4001 Australia 09.4450 Argentina 09.4451 Australia 09.4452 Uruguay 09.4453 Brazil 09.4454 New Zealand 09.4455 Paraguay (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. (2) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. (3) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008.